DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Chinese Application No. CN201711042761.3, filed 10/30/2017, has been received and acknowledged. 

Election/Restrictions
Applicant's election with traverse of a sintering device (Claims 1-12) in the reply filed on 01/15/2021 is acknowledged. The traversal is on the ground(s) that a serious search burden does not exist. This is not found persuasive. To elaborate the examiner respectfully points out that a serious search burden exists where 
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Thus, all of these apply as the applicant has claimed both a device and a method. Sintering devices and sintering methods have different classifications, possess divergent subject matter, required different fields of search, and the prior art applicable to a device would not likely be applicable to a method.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parks (U.S. 2012/0187105). 

Regarding Claim 1, Parks teaches a sintering device (abstract) comprising a housing (Figure 1, Char. No. 12; paragraph [0053]), defining a chamber (Figure 1), and at least one first and second heating mechanisms disposed within the chamber (Figure 1, Char. No. 16U, 16L). Parks teaches at least one of the first and second heating mechanisms providing different heating temperatures for a workpiece to be processed (paragraph [0053]). 
Claim 2, Parks teaches a bearing mechanism disposed within the chamber and configured to hold at least one workpiece to be processed and allow the workpiece to be processed to be movable along a first track (Figures 1, and 2; paragraphs [0021], and [0056]). Parks teaches the first and second heating mechanisms being arranged along a first track (Figure 1, paragraph [0053]). 
Regarding Claim 11, Parks teaches a first heating mechanism being configured to adopt a high-temperature heating mode and a second heating mechanism configured to adopt a low-temperature heating mode (paragraph [0053]). 
Regarding Claim 12, Parks teaches both the first and second heating mechanisms being configured to be switchable between the high-temperature heating ode and the low-temperature heating mode (paragraph [0054]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105). 

Regarding Claim 3, Claim 4, and Claim 5, Parks teaches the sintering device and bearing mechanism including a first track using a one-way movement mode (Figures 1, and 2; paragraphs [0021], [0053] and [0056]) (Thus reading on Claim 5). Furthermore, Parks teaches at least a first and second heating mechanisms (Figure 1, Char. No. 16U, 16L). Thus, one of ordinary skill would readily understand and appreciate that the bearing mechanism/track has at least one or two bearing positions, of which would be configured to hold a workpieces to be processed, and that during processing, the bearing positions would at one or multiple points align with any one of the first or second heating mechanisms since these mechanisms are placed directly above and below the track as shown within Figure 1 of Parks. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 6, Parks teaches the shape of the first track being a closed ring (Figure 1). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105) as applied to claim 2 above, and further in view of Millan (U.S. Patent No. 8,278,589). 

Regarding Claim 7, Parks is relied upon for the reasons given above in addressing claim 2. However, Parks is silent to the first or second heating mechanism being a laser beam heating unit. 
Millan teaches a continuous furnace with a couple laser for the surface treatment of material (abstract). Millan teaches the use of a laser beam (column 4, lines 33-55). Millan teaches as a result of using a laser as a heating device, it is possible only heat specific areas of a workpiece without heating an entire workpiece and thus reduces cracking (column 3, lines 35-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks by incorporating a laser beam heating unit as taught by Millan with the motivation of heating specific areas of a workpiece and to reduce cracking among workpieces. 
Regarding Claim 8, Millan teaches at least one fine adjusting unit (as understood from paragraph [0061] of the instant specification), configured to adjust positions of the first and second heating mechanisms so as to be aligned with a region to be heated of the workpiece to be processed (column 4, lines 49-55). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105) as applied to claim 3, and further in view of Shi (CN-105097633-A, using U.S. Patent No. 10,120,215 for citation).

Regarding Claim 9, and Claim 10, Parks is relied upon for the reasons given above in addressing claim 3. However, Parks is silent to a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes. The frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed. 
Shi teaches an apparatus for carrying and transporting substrates using vacuum suction (abstract). Shi teaches a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes (column 1, lines 45-57; Figures 2-4). Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to the limitation of “the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed”, the examiner points out that if one uses the concepts of Shi with the invention of Parks, one would appreciate that process and structure of Parks as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735